Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claims 1-20 are objected to because of the following informalities:  
In claim 1, line 17, there should be an “and” in the end of the line to correct a grammatical error (to conclude the listing of steps).
In claim 2, line 5, there should be an “and” in the end of the line to correct a grammatical error.
In claim 4, line 3, there should be an “and” in the end of the line to correct a grammatical error.
In claim 4, line 6, there should be an “and” in the end of the line to correct a grammatical error.
In claim 4, lines 5-9, the sub-element contents should be further line indented away from the element it belongs. See MPEP 608.01(m) and 37 CFR 1.75(i) (“Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation”).
In claim 5, line 3, there should be a “,” in the end of the line to correct a grammatical error.
In claim 7, line 3, there should be an “and” in the end of the line to correct a grammatical error.
In claim 8, line 20, there should be an “and” in the end of the line to correct a grammatical error.
In claim 9, line 5, there should be an “and” in the end of the line to correct a grammatical error.
In claim 11, line 3, there should be an “and” in the end of the line to correct a grammatical error.
In claim 11, line 6, there should be an “and” in the end of the line to correct a grammatical error.
In claim 11, lines 5-9, the sub-element contents should be further line indented away from the element it belongs.
In claim 14, line 4, there should be an “and” in the end of the line to correct a grammatical error.
In claim 15, line 19, there should be an “and” in the end of the line to correct a grammatical error.
In claim 16, line 5, there should be an “and” in the end of the line to correct a grammatical error.
In claim 18, line 3, there should be an “and” in the end of the line to correct a grammatical error.
In claim 18, line 6, there should be an “and” in the end of the line to correct a grammatical error.
In claim 18, lines 5-9, the sub-element contents should be further line indented away from the element it belongs.
In claim 20, line 4, there should be an “and” in the end of the line to correct a grammatical error.
The other claim(s) not discussed above are objected to by inheriting the issue(s) from their linking claim(s).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Regarding claim 4, the claim recites “each time period or time point” in line 3. The limitation is too broad without a clear boundary (all time periods or time points in the world?). For examination purpose, it is assumed to be --each time period or time point of a plurality of time periods or time points--.

	Claims 11 and 18 are rejected by analogy to claim 4 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
MPEP 2106 outlines a two-part analysis for Subject Matter Eligibility as shown in the chart below.
	
    PNG
    media_image1.png
    930
    645
    media_image1.png
    Greyscale


Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101 defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. 
Step 2, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception.
Step 2A is a two-prong inquiry, as shown in the chart below.

    PNG
    media_image2.png
    681
    881
    media_image2.png
    Greyscale

Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. Abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B.

Regarding claim 1, Step 1: Is the claim to a process, machine, manufacture or composition of matter? Yes.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes (see analysis below).
Prong one: Whether the claim recites a judicial exception? (Yes). The claim recites the limitations beginning from “determining a first normal-value range” to the end of the claim. These limitations are about mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; and/or mental processes – concepts performed in the human mind (or with a pen and paper).
Prong two: Whether the claim recites additional elements that integrate the exception into a practical application of that exception? (No). The claim recites additional elements of “obtaining a value of a parameter for a target object in a preset time period or at a preset time point within a current time cycle.” However, this is an “insignificant extra-solution activity to the judicial exception” to collect the data for the abstract idea. Accordingly, the claim has not been integrated into a practical application.
Step 2B: Does the claim recite additional elements (other than the judicial exception) that amount to significantly more than the judicial exception? No (see analysis below).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “obtaining” step is recited at a high level of generality and is an insignificant extra-solution activity to collect data for the abstract idea. Consequently, the claim is directed to a judicial exception without significantly more. 

Claims 8 and 15 are similarly rejected by analogy to claim 1. The additional elements of a processor, memory, and a non-transitory computer-readable storage medium are recited for the execution of the various steps to output a result.  However, these are merely generic computer components for performing a generic computer function of processing data. These are no more than mere instructions to apply the exception using generic computer components

Dependent claims 2-7, 9-14, and 16-20 when analyzed as a whole respectively are held to be patent ineligible under 35 U.S.C. 101 because they either extend (or add more details to) the abstract idea or the additional recited limitation(s) (if any) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as discussed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea). The additional element(s) (if any) are recited at a high level of generality, well-understood, routine, or conventional to facilitate the application of the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 5-10, 12-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalan et al. (US 20100030544 A1; hereinafter “Gopalan”).

	Regarding claim 1, Gopalan teaches a method of detecting abnormality (i.e., “detect time series outliers in network traffic”; see Abstract), comprising, 
obtaining a value of a parameter for a target object (i.e.,” receives traffic information 168”) in a preset time period or at a preset time point (i.e., “the traffic for a particular time”) within a current time cycle (i.e., “on a particular day”; see [0096]);
determining a first normal-value range corresponding to the obtained value of the parameter (i.e., “generating a week-based prediction interval”), wherein the first normal-value range is determined by historical values of the parameter for the target object in the preset time period or at the preset time point within historical time cycles (i.e., “maintaining information related to raw errors in network traffic and determining errors associated with a time period centered about a week prior to a particular time. The method can also include generating a week-based prediction interval based on the determined errors”; see [0038]);
determining a second normal-value range corresponding to the obtained value of the parameter (i.e., “generating a day-based prediction interval”; see [0040]), wherein the second normal-value range is defined by an intermediate value (i.e., “forecast(t)”) and a deviation value (i.e., “sigma_w(t)”) for the target object in the preset time period or at the preset time point (see [0107]), the intermediate value is determined by the historical values of the parameter (i.e., “Based on the acquired data, forecasted values are generated 165”; see [0105]), the deviation value is obtained by prediction based on historical deviation values for the target object in a preset number of historical time periods or at a preset number of history time points before the preset time period or the preset time point within the current time cycle (i.e., “This process is continued into week 4 to generate a total of X+(W+1)/2 errors where W is the size of the window of past errors that will be used to determine distributional parameters for a future error”; see [0102]), each of the historical deviation values for the target object in each of the historical time periods or at each of the history time points is a difference between a first historical value of the parameter and a first intermediate value for the target object in the historical time period or at the historical time point (i.e., “One error value is generated for each value in the third week by subtracting the observed value from the forecasted value”; see [0100]);
determining, in response to determining that the obtained value of the parameter does not match either of the first normal-value range and the second normal-value range, that the target object is abnormal (i.e., “The observation x(t) is an outlier if it lies outside both the prediction interval based on daily seasonality and the interval based on weekly seasonality”; see [0109]).

	Regarding claim 2, Gopalan further teaches:
wherein determining the first normal-value range corresponding to the obtained value of the parameter comprises:
obtaining a cycle model (i.e., “Holt-Winters model”) corresponding to the target object, wherein the cycle model is established based on the historical values of the parameter for the target object in the historical time cycles (i.e., when both daily and weekly seasonality is modeled, at least two weeks of data is used to initialize the model. The double-seasonal Holt-Winters model state has four components: instantaneous level, trend and set of daily and weekly coefficients… daily seasonal coefficients and weekly seasonal coefficients are determined 157 and 158”; see [0098]);
determining the first normal-value range (i.e., “Based on the acquired data, forecasted values are generated 165 and prediction intervals are generated 166 for each new forecast”; see [0105]) based on the obtained cycle model (i.e., “Initializing the set of errors includes generating 160 forecasts for the third week using the initialized Holt-Winters model”; see [0100]).

	Regarding claim 3, Gopalan further teaches:
updating, in response to determining that the target object is normal, the cycle model based on the obtained value of the parameter (i.e., “During the process of generating forecasts the model is continually updated”; see [0102]).

	Regarding claim 5, Gopalan further teaches:
wherein the target object comprises one of:
a flow or a data packet received by a preset host, 
a flow or a data packet from the preset host,
a flow or a data packet received by a preset application in the preset host, a flow or a data packet from the preset application in the preset host, 
or any one of state parameters for the preset host (i.e., Anomalies in network traffic (e.g., “deviations from a normal range of network traffic) can be detected for various analytic types such as link congestion, link outage, application performance, application availability, and so forth… traffic is queried to identify significant changes during the time of the anomaly. These changes are analyzed across different network entities such as hosts, applications, interfaces, host pair services and/or host pairs… Some examples of monitored traffic that generate time series information include byte traffic on an interface (e.g., Gbps router interface), the average response time of device (e.g., a computer, an application, a server, a group of servers), and the number of users accessing an application (e.g., a DNS). Network operators sometimes visually inspect such time series information to detect and characterize operational problems. “; see [0064]-[0065]; see, also, FIGs 7-10).

	Regarding claim 6, Gopalan further teaches:
wherein the value of the parameter for the target object comprises one of:
a total value of flows or a number of data packets received by a preset host, 
a total value of flows or a number of data packets from the preset host, a total value of flows or a number of data packets received by a preset application in the preset host, 
a total value of flows or a number of data packets from a preset application in the preset host, 
a value of any one of state parameters for the preset host, a number of packets retransmissions or losses upon the preset host sending data,
a number of connections for the preset host's Internet Protocol (IP) address as a source IP address, a number of connections for the preset host's IP address as a destination IP address, a maximum number of connections with a same source port for which the preset host's IP address functions as a destination IP address, or
a maximum number of connections with a same destination port for which the preset host's IP address functions as a source IP address (e.g., “deviations from a normal range of network traffic) can be detected for various analytic types such as link congestion, link outage, application performance, application availability, and so forth… traffic is queried to identify significant changes during the time of the anomaly. These changes are analyzed across different network entities such as hosts, applications, interfaces, host pair services and/or host pairs… Some examples of monitored traffic distribution
that generate time series information include byte traffic on an interface (e.g., Gbps router interface), the average response time of device (e.g., a computer, an application, a server, a group of servers), and the number of users accessing an application (e.g., a DNS). Network operators sometimes visually inspect such time series information to detect and characterize operational problems. “; see [0064]-[0065]; see, also, FIGs 7-10).

	Regarding claim 7, Gopalan further teaches:
wherein obtaining the deviation value comprises:
obtaining the historical deviation values (i.e., “This process is continued into week 4 to generate a total of X+(W+1)/2 errors”; see [0102]);
fitting the obtained historical deviation values to form a fitting curve (i.e., “defining a distribution identifying the variance of errors and use the variance to determine the expected variance about a the forecast of network traffic”; see [0037];  “past errors that will be used to determine distributional parameters for a future error”; see [0102]);
predicting the deviation value for the target object in the preset time period or at the preset time point based on the fitting curve (i.e., “the forecast error corresponding to the observation x(t) is assumed to have similar distributional properties as the errors within the window”; see [0106]; “defining a distribution identifying the variance of errors and use the variance to determine the expected variance about a the forecast of network traffic”; see [0037]).

	Regarding claim 8, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. Note that the processor and memory are taught by Gopalan, e.g., at [0140].

	Regarding claim 9, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings. 

	Regarding claim 10, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

	Regarding claim 12, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings.

	Regarding claim 13, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings.

	Regarding claim 14, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings.

	Regarding claim 15, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings. Note that the compute-readable storage medium is taught by Gopalan, e.g., at [0140].

	Regarding claim 16, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings.

	Regarding claim 17, the claim recites the same substantive further limitations as claim 3 and is rejected using the same teachings.

	Regarding claim 19, the claim recites the same substantive further limitations as claim 6 and is rejected using the same teachings.

	Regarding claim 20, the claim recites the same substantive further limitations as claim 7 and is rejected using the same teachings.

Notes
6.	Claims 4, 11, and 18 distinguish over the closest prior art of record as discussed below.
	Regarding claims 4, 11, and 18, the closest prior art of record fails to teach the features (claim 4 as a representative claim): “wherein, the cycle model comprises a parameter-value probability distribution function corresponding to each time period or time point; determining the first normal-value range based on the obtained cycle model comprises: extracting a parameter-value probability distribution function corresponding to the preset time period or the preset time point from the cycle model; determining a standard deviation and a mean value for the value of the parameter based on the extracted parameter-value probability distribution function, and obtaining the first normal-value range based on the standard deviation and the mean value,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Note that Gopalan teaches determining the first normal-value range and the second normal-value range by predicting normal values using a Holt-Winters model respectively for a day-based and a week-based (or any two different seasonal bases) predictions. The model is initiated and updated based on historical values dynamically. It is different from the claimed cycle model which comprises a parameter-value probability distribution function corresponding to each time period or time point [of a plurality of time periods or time points]. Also, Gopalan teaches determining a standard deviation and a mean value of a distribution of errors, not a parameter-value probability of distribution function corresponding to each time period/point as claimed. 
	On the other hand, Laptev et al. (“Generic and Scalable Framework for Automated Time-series Anomaly Detection” 2015 ACM) teaches a method of automated anomaly detection on large scale time-series data, involving implementing “three-sigma” rule by relying on a mean and a standard deviation in a Gaussian distribution to determine a normal data range. However, Laptev does not teach or suggest a cycle model comprising a parameter-value probability distribution function corresponding to each time period or time point, as claimed. Nor does it teach or suggest determining both a first range and a second range to determining the abnormality as claimed. Consequently, the closest prior art of record fails to teach the above indicated features, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	DUAN et al. (CN 107515889 A) teaches a method for a twitter topic real-time monitoring, involving obtaining all the microblog data corresponding to predetermined topic in preset time period; counting all the microblog data in predetermined number of characteristic information; determining a number of predetermined characteristic information in a predetermined Gaussian distribution model corresponding to the predetermined characteristic information number of interval range according to the number of predetermined characteristic information in the corresponding predetermined number interval range of the Gaussian distribution model to determine whether a predetermined topic is abnormal.
	CHEN et al. (CN 107766533 A) teaches a method for detecting abnormal traffic, involving obtaining traffic of a first period of history data according to the history data of the first time period; selecting a data aggregation time dimension based on historical data classification of the traffic in the first period; obtaining traffic of a second period in the historical data; aggregating the historical data in the second period according to the selection of the time dimension, and dividing the data into a plurality of time slices; calculating a lower limit value and an upper limit value of the threshold detection of each time slice by a Gaussian distribution; calculating a lower limit value and an upper limit value of the change rate detection of each time slice by a Gaussian distribution; detecting a current point against the limits of the threshold detection and the change rate detection; and detecting an abnormal if any one of the detected result is abnormal.
	Lee et al. (US 20190129821 A1) teaches a method of detecting a seasonal variation within a first time-series data sequence, involving receiving the first time-series data sequence over a first period of time; deriving a plurality of second time-series data sequences from the first time-series data sequence; determining one or more seasonality metrics of the first time-series data sequence; and identifying, based on one or more seasonality metrics, at least one anomaly related to the operations being performed on the one or more computing devices over the first period of time.
	LIN et al. (CN 108038040 A) teaches a computer cluster performance index detection method, involving extracting time sequence data having a property periodicity  in a certain time section from the history database; determining a timing model by modelling the performance sequence data; calculating a fitting error of a historical data  preset initial step length according to the time sequence model; predicting threshold interval of a future step length according to the fitting error and a preset confidence; and detecting an abnormality by detecting whether computer cluster performance index future step length corresponding to the actual value is outside the threshold interval. 
	ZHANG (CN 105577402 A) teaches a method of monitoring a service abnormality based on historical data, involving determining a service range of a current monitoring period based on history data for a period of time; and identifying the current monitoring period as service abnormality if the actual service volume of the current monitoring period exceeds the service range.
	Lemberg et al. (US 20210026698 A1) teaches a method for providing dynamic thresholds for alerting users of anomalous resource usage of computing resources. The dynamic thresholds may be based on the historical behavior of compute metrics (or a time series obtained therefor) associated with the computing resources and a detected seasonality in that time series.
	ZHAI et al. (CN 105162994) teaches a method for call center fault detecting, involving obtaining an actual traffic and an historical forecasting traffic of telephone traffic data; calculating a difference between the actual traffic and the historical forecasting traffic; determining a fluctuation range of monitoring data according to the forecasting traffic and the difference; collecting real traffic of monitoring date; and  judging that the call center has fault if the collected real traffic is not within the fluctuation range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857